           Case 7:11-cr-00500-KMK Document 336 Filed 07/01/20 Page 1 of 1
           Case 7:11-cr-00500-KMK Document 337 Filed 07/02/20 Page 1 of 1



                                        Law Offices of
                                      Daniel A. Hochheiser
                                     t'\
                                            Attorney At Law
                                           ':It!
                                    \ · 2 Overhill Road, Suite 400
                                   i' Scarsdale, New York 10583
                                          dah@hochheiser.com
                                             (646) 863-4246
July 1, 2020

ViaECF
Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re: USA v. Tyrell Rock, 11 CR 500-06 (KMK) 16 CV 04214 (KMK)

Your Honor:

        By Order filed February 10, 2020, Your Honor assigned me pursuant to the Criminal
Justice Act to represent Tyrell Rock. Pending before the Court is Rock's motion made pursuant
to 28 USC §2255 to vacate, set aside, or correct his sentence. This motion was initially made
under Johnson v. US., 135 S.Ct. 2551 (2015) and was renewed after the Supreme Court's
decision in US. v. Davis, 139 S.Ct. 2319 (2019).

        I have consulted with Rock concerning his legal options. After consulting with counsel,
Rock now requests that Your Honor permit him to withdraw his §2255 motion. Rock
understands that withdrawal of his motion would leave his 2012 judgment (ECF 101 ), ·conviction
for one count of possession, use, carrying and discharge of a firearm in furtherance of a crime of
violence [18 USC §924(c)(l)(A)(iii)], and sentence undisturbed. Rock has already served his
120-month prison sentence, and is currently serving a term of Supervised Release. Rock wishes
to finish his sentence without additional court proceedings.

         I have consulted with AUSA Sarah Krissoff by email. The Government does not object
to this request.

      Granted. The Petition is deemed withrawn .   Respectfully submitted,
      So Ordered.



 ~~   7/1/20
                                                   Daniel A. Hochheiser

cc:       AUSA Sarah Krissoffvia ECF
          Tyrell Rock via ~mail
